Appellant makes complaint in his motion for rehearing of a number of matters which he claims to have been misstatements of fact in our original opinion. Some of these complaints might be deemed well taken, but examination of the record shows that the matters thus complained of in no way affected the issues upon which an affirmance was ordered, and are deemed by us not to be of sufficient materiality to call for any extended discussion. The evidence appears ample to support the judgment, and we perceive no error in procedure to call for a reversal of the case.
The motion for rehearing is overruled.
Overruled.